DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “predetermined multi-valent ion scaling concentration,” is not defined in the disclosure. The only definition that comes close to it is “CaSO4 saturation limit of 250%,” which in itself is unclear. Does this mean the concentration of CaSO4 is 2.5 times the saturation limit of CaSO4 in solution? Wouldn’t CaSO4 precipitate at this concentration, forming scaling? As understood by the examiner, the scaling (or saturation) concentration is the point at which scaling will start, and the idea in the invention is to prevent scaling; which makes the term “predetermined” confusing. This term is arbitrary, whereas, scaling concentration is an inherent property of the ionic species.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 repeats what is already in claim 1..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckert et al (US 2014/0299546), with evidence from Fu et al (US 2014/0216934).
Eckert in fig. 3 teaches plurality of nanofiltrations stages in series, wherein the concentrate/reject from upstream stage is fed to the downstream stage as claimed. The feed to the downstream stages are also diluted as claimed. See the dilution streams 35 a-c. The nanofiltration is meant to increase the ratio of multivalent to monovalent salts in the reject compared to that of the feed in each stage. Such ratio is increased by a predetermined (arbitrary – not defined) percentage as well.  Thus Eckert anticipates claims 1 and 3.

    PNG
    media_image1.png
    344
    730
    media_image1.png
    Greyscale

	For Claim 2, see fig. 4 in which the subsequent stages have Na2SO4 more than 200% increase. Making these ratios exactly at 200% can be done by manipulating the flow rates, which would have been obvious to one of ordinary skill in the art. For claims 4 and 5, the “predetermined … scaling concentration” is an inherent property of the solution. While Eckert is silent on this, the process as shown by Eckert does meet this requirement, thus anticipating these claims.
	Claims 14 and 15 recite the use of the nanofiltration reject stream, which is not a patentable limitation, but would have been obvious. See for evidence, the Fu reference: [0023] and fig. 4.
Claims 1-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over As-Samadi (US 6,113,797), with evidence from Fu et al (US 2014/0216934).

    PNG
    media_image2.png
    766
    1015
    media_image2.png
    Greyscale

As-Samadi teaches water purification using nanofiltration stages in cascade with reject stream from a prior stage fed to the subsequent stage as claimed. Feed in each stage also includes a dilution stream (10 or 25 or 28) as seen in the figures. Ratio of multi/mono valent ions increase in the downstream stages – which is the purpose of the Al-Samadi process. Regarding the 200% increase in the ratio, about which while Al-Samadi being silent, teaches 80-95% (column 13, lines 32-39) recovery of water, which means such ratio increase is happening in the process. It also would have been obvious to one of ordinary skill to design the system to obtain the most efficiency in treating water. 
Regarding scaling concentration, Al-Samadi teaches the process to prevent such scaling (see column 13, lines 32-39).
Regarding claims 6-8 and 13, Al-Samadi teaches the recirculation of reject stream as claimed – see the figures (stream 18 or 9, for example). Al-Samadi also has different types of down-stream concentration units after the NF stages as in claim 9, like ion exchange, clarification and filtration followed by NF, etc. – see the figures. Permeate stream is also recycled or fed forward as in claims 10-12 (lines 14, 25 and 26 in the figure).
Claims 14 and 15: mixing nanofiltration reject stream with desalinated water is known in the art as shown in rejection 1 above. Using the water for farming irrigation is obvious, and not a process step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777